DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 13-14 are canceled.  Claims 1-12, and 15-22 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2012/0280404) in view of Keser (US 2017/0077053) in further view of Matsubara (US 2017/0358517).
	Claim 16, Kwon discloses (Fig. 1A) a package structure (100A, stack package, Para [0060]), comprising: 	a redistribution structure (11/17, lower package substrate/lower substrate interconnections, under broadest reasonable interpretation (BRI) considered redistribution structure, Para [0061]); 	an interposer substrate (31, upper package substrate, Para [0065]) over the redistribution structure (31 is over 11/17); 	a semiconductor die (13, lower semiconductor chip, Para [0065]) between the redistribution structure and the interposer substrate (13 is vertically between 11/17 and 31); 	a conductive feature (40, inter-package connectors, Para [0067]) between the redistribution structure and the interposer substrate (40 is between 11/17 and 31), 	a protective layer (19, lower molding material, Para [0063]) surrounding the semiconductor die and the conductive feature (19 surrounds 13 and 40),	an adhesive element (20, fastening element which is a resin with adhesion properties, Para [006]) between the interposer substrate and the semiconductor die (20 is vertically between 31 and 13), wherein opposite outermost edges of the adhesive element are laterally between opposite outermost edges of the interposer substrate (opposite outermost edges of 20 are laterally between opposite outermost edges of 31). 	Kwon does not explicitly disclose wherein the conductive feature comprises a support element and a solder element, the support element comprises a metal material, and the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element; wherein the solder element separates the support element from the protective layer, and a thermal conductive element 100/240, conductive pillar, Para [0024] – [0025]) comprises a support element (110/120 and 242/244, core/first layer, Para [0024]- [0025])  and 	a solder element (130/246, second layer, Para [0024] – [0025]), the support element comprises a metal material (110/120 and 242/244, may be copper wire and nickel, Para [0024] –[0025]), and 	the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element (130 extends along top surface, bottom surface, and a sidewall surface of 120 and 246 extends along top surface, bottom surface, and a sidewall surface of 244); 	wherein the solder element separates (Fig. 2A, 246 separates 242/244 from 270)  the support element from a protective layer (270, molding compound, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive pillar of Keser for the inter-package connectors of Kwon as it can increase reliability and electrical performance (Keser, Para [0022]).	Furthermore, Matsubara discloses (Fig. 1) a thermal conductive element (GF, graphene fin of a heat dissipation unit, Para [0056]), wherein the thermal conductive element penetrates (GF penetrates R1) into an adhesive element (R1, resin tape, Para [0058]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the adhesive layer with a thermal conductive element of Matsubara for the adhesive layer of Kwon as it has improved thermal conductivity and heat dissipation (Matsubara, Para [0061]).	As a result Kwon in view of Matsubara discloses a thermal conductive element (GF of Matsubara in resin 20 of Kwon) between the interposer substrate and the semiconductor die (20 is between 31 and 13), wherein the thermal conductive element penetrates into the adhesive element (GF of Matsubara 20 of Kwon).	Claim 18, Kwon in view of Keser and Matsubara discloses the package structure as claimed in claim 16.	Keser discloses (see annotated Fig. 1D below) wherein the solder element (130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the redistribution structure (1st would bet between 2nd and 2 of Sri-Jayantha) and the first portion is thicker than the second portion (1st is laterally thicker than 2nd).	
    PNG
    media_image1.png
    590
    644
    media_image1.png
    Greyscale
Claim 19, Kwon in view of Keser and Matsubara discloses the package structure as claimed in claim 16.	Keser discloses (see annotated Fig. 1D above) wherein the solder element (130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the redistribution structure (1st would bet between 2nd and 2 of Sri-Jayantha) and the first portion is thinner than the second portion (1st is vertically thinner than 2nd).	Claim 20, Kwon in view of Keser and Matsubara discloses the package structure as claimed in claim 16.	Kwon discloses (Fig. 1A) wherein the adhesive element is in direct contact with the interposer substrate (20 is in direct contact with 31).	Claim 22, Kwon in view of Keser and Matsubara discloses the package structure as claimed in claim 16.	Kwon in view of Keser and Matsubara does not explicitly disclose wherein the thermal conductive element comprises a second support element and a second solder element, and the second solder element covers an entirety of the second support element.	However, Keser discloses a thermal conductive element (100, conductive pillar with thermal conductivity, Para [0021]) comprises a support element (110/120, core/first layer, Para [0020]) and a solder element (130, second layer may be solder, Para [0022]), and the solder element covers an entirety of the support element (130 covers entirety of 110/120).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive pillar of Keser for the thermal conductive element of Sri-Jayantha as it can increase reliability and electrical performance (Keser, Para [0022]).
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2012/0280404) in view of Keser (US 2017/0077053) in view of Matsubara (US 2017/0358517) in further view of Tanie (US 2010/0171209).	Claim 17, Kwon in view of Keser and Matsubara discloses the package structure as claimed in claim 16.	Kwon in view of Keser and Matsubara does not explicitly disclose wherein the support element has a first melting point, the solder element has a second melting point, and the first melting point is higher than the second melting point.	However, Tanie discloses a conductive structure, comprising a support element with a first melting point and a solder element with a second melting point, and the first melting point is higher than the second melting point (solder ball has a core with a higher melting point than outer solder layer, Para [0025]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date that the solder have a lower melting point than the support element as the core must maintain structure stability while the solder is reflowed (Tanie, Para [0025]).
Allowable Subject Matter
Claims 1-12, 15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-10 and 21 depend), forming an adhesive element over Claim 11 (from which claims 12 and 15 depend), forming an adhesive element over the semiconductor die before the interposer substrate is stacked; and forming a thermal conductive element over the interposer substrate before the interposer substrate is stacked, wherein the thermal conductive element penetrates the adhesive element after the interposer substrate is stacked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819